In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                         No. 17-0930V
                             Originally Filed: December 11, 2018
                           Refiled in Redacted Form: June 20, 2019
                                        UNPUBLISHED


    A.F.,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU); Joint
                                                             Stipulation on Damages; Influenza
    SECRETARY OF HEALTH AND                                  (Flu) Vaccine; Guillain-Barre
    HUMAN SERVICES,                                          Syndrome (GBS)

                       Respondent.


Andrew Gordon Melling, McNair Law Firm, P.A., Columbia, South Carolina, for
petitioner.
Glenn Alexander MacLeod, U.S. Department of Justice, Washington, DC, for
respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

       On July 11, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that he suffered Guillain Barre Syndrome (“GBS”) resulting
from adverse effects of an influenza vaccination received on October 7, 2016. Petition
at 1; Stipulation, filed December 11, 2018, at ¶¶ 1-4. Petitioner further alleges that he
received the vaccination in the United States, his GBS persisted for more than six
months, and he has not filed an action or received compensation in the form of an
award or settlement for his vaccine-related injury. Petition at 1-2; Stipulation at ¶¶ 3-5.
“Respondent denies that the flu vaccine caused petitioner’s alleged GBS or any other


1 When this decision was originally filed the undersigned indicated her intent to post it on the United
States Court of Federal Claims’ website, in accordance with the E-Government Act of 2002. 44 U.S.C.
§ 3501 note (2012) (Federal Management and Promotion of Electronic Government Services). In
accordance with Vaccine Rule 18(b), petitioner filed a timely motion to redact certain information. This
decision is being reissued with the requested redactions. Except for those changes and this footnote, no
other substantive changes have been made. This decision will be posted on the court’s website with no
further opportunity to move for redaction.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
injury and further denies that his current disabilities are a sequela of a vaccine-related
injury. ” Stipulation at ¶ 6.

       Nevertheless, on December 11, 2018, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court
in awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

        A lump sum of $396,480.14 in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS
*************************
                                              *
A              F                              *
                                              *
       Petitioner,                            *
                                              *
V.                                            *       No.17-930V (ECF)
                                              *       Chief Special Master
                                              *       NORA BETH DORSEY
SECRETARY OF HEALTH                           *
AND HUMAN SERVICES,                           *
                                              *
       Respondent                             *
*************************

                                         STIPULATION

       The parties hereby stipulate to the following matters:

       1. Petitioner, A          F            filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the "Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of the trivalent influenza ("flu") vaccine, which vaccine is contained in the Vaccine Injury Table

(the "Table"), 42 C.F.R. § 100.3 (a).

       2. Petitioner received a flu vaccine on or about October 7, 2016.

       3. The vaccine was administered within the United States.

       4. Petitioner alleges that he suffered Guillain-Barre Syndrome ("GBS") as a consequence

of the flu immunization he received on or about October 7, 2016, and further alleges that he

suffered the residual effects of this injury for more than six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on his behalf as a result of his condition.



                                            Page 1 of 5